Citation Nr: 0001316	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  98-12 145 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to a waiver of indebtedness arising from an 
overpayment of benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant's wife


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Associate Counsel


INTRODUCTION

The veteran had active service from September 1952 to April 
1955.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 decision of the Committee 
on Waivers and Compromises, Department of Veterans Affairs 
(VA) in Des Moines, Iowa. 


FINDINGS OF FACT

1.  The veteran's receipt of pension benefits to which he was 
not entitled gave rise to an overpayment which produced a 
$1,117.20 debt that is the subject of this appeal.

2.  The veteran's fault in failing to promptly report income 
received in 1994 caused the overpayment of benefits at issue. 

3.  Collection of the indebtedness would not result in undue 
financial hardship to the veteran.  


CONCLUSION OF LAW

A waiver of recovery of an overpayment is not warranted.  38  
U.S.C.A. §§ 5302,  5107 (West 1991);  38 C.F.R. §§ 1.962, 
1.963, 1.965 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This case involves the matter of a debt of $1,717.20 arising 
out of an overpayment of pension benefits for the period from 
February 1, 1994 to January 1, 1995.  The veteran does not 
contest the amount of the debt, and the claims file does not 
otherwise offer any basis to conclude that the debt in 
question was improperly calculated.  The veteran does, 
however, request that the indebtedness in question be waived 
by the VA.  

Recovery of an overpayment may be waived if there is no 
indication of fraud, misrepresentation, or bad faith, on the 
part of the person or the persons having an interest in 
obtaining the waiver, and recovery of such indebtedness would 
be against equity and good conscience.  See 38  U.S.C.A. § 
5302 (West 1991); 38 C.F.R. §§ 1.962, 1.963 (1999).  The 
standard "Equity and Good Conscience" will be applied when 
the facts and circumstances in a particular case indicate a 
need for reasonableness and moderation in the exercise of the 
Government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.  The phrase 
equity and good conscience means arriving at a fair decision 
between the obligor and the Government.  See  38 C.F.R. § 
1.965 (1999).  In making this determination,  consideration 
will be given to the following elements, which are not 
intended to be all inclusive: 

(1)  Fault of the debtor.  Where actions 
of the debtor contribute to the creation 
of the debt. 

(2)  Balancing of faults.  Weighing fault 
of debtor against Department of Veterans 
Affairs fault. 

(3)  Undue hardship.  Whether collection 
would deprive  debtor or family of basic 
necessities. 

(4)  Defeat the purpose.  Whether the 
withholding of benefits or recovery would 
nullify the objective for which the 
benefits were intended. 

(5)  Unjust enrichment.  Failure to make 
restitution would result in unfair gain 
to the debtor. 

(6)  Changing position to one's 
detriment.  Reliance on Department of 
Veterans Affairs benefits results in 
relinquishment of a valuable right or 
incurrence of a legal obligation. 

38 C.F.R. § 1.965.

The history of the indebtedness at issue suggests a level of 
fault on the part of the veteran, which, if it does not arise 
to the level of bad faith, is nonetheless considerable.  The 
veteran has been in receipt of pension benefits since 
December 1980.  In February 1994, the veteran filed an 
eligibility verification report (EVR) which listed wages for 
the veteran's wife of $7,857.00 for the period from February 
1, 1993 to January 31, 1994 and an equal amount of income for 
the period from February 1, 1994 to January 31, 1995.  In 
January 1995, the veteran apparently failed to return an EVR.  

However, an EVR filed subsequently, in April 1996, documents 
spousal income consisting of $10,768.00 in 1995.  Based upon 
this information, the RO in April 1996 reduced pension 
payments, citing a change in income.  That reduction resulted 
in an overpayment of monies.  The veteran sought waiver of 
that amount of overpayment, and the veteran's wife, during a 
hearing in August 1996, testified that, although the EVR 
filed in 1994 reflected spousal income of approximately 
$7,800.00, the increased earnings in 1995 were unexpected and 
resulted from the unforeseen ability of the veteran's wife to 
work additional hours.  In April 1997, the RO granted a 
partial waiver of the $3,166.50 resulting indebtedness.  The 
veteran did not appeal that decision, which waived the 
entirety of the debt which had not yet been recouped, 
$2,392.50, and that decision is not before the Board on 
appeal.  

Apparently, in the course of considering the appellant's 
request for a waiver of the indebtedness created by the 
overpayment in 1995, the RO received information concerning 
spousal income received by the veteran in 1994.  A May 1997 
response from the veteran's wife confirmed annual income 
received by the veteran's wife equaling $10,244.00 in 1994.  
In November 1997, the RO retroactively reduced pension 
benefits, effective December 1, 1993, based upon the 
information obtained.  That determination resulted in another 
overpayment of benefits.  The veteran again sought waiver of 
the indebtedness.  In June 1998, however, the RO denied a 
waiver of that indebtedness.  It is that denial of a waiver 
that the veteran now seeks to have reviewed.  

The claims file reflects that since he was awarded pension 
benefits, the veteran has been afforded numerous statements 
reminding him of the need to keep the VA apprised of any 
changes in income.  Assuming that the veteran's forecast 
spousal income for 1994 was based upon an accurate projection 
in February 1994 when the veteran filed an eligibility 
verification report (EVR) which projected wages for the 
veteran's wife of $7,857.00, it was incumbent on the veteran 
to notify the VA promptly once that situation changed.  The 
veteran failed to provide such notice.  

The veteran did not respond to a request for an EVR in 1995 
which would have revealed an increase in income.  Although 
the veteran's wife presented testimony in August 1996 
concerning the veteran's failure to earlier notify the VA of 
changes in income that resulted in an overpayment in 1995, 
neither the veteran nor his wife sought during their 
communications with the VA at that time to inform the VA of 
income earned in 1994.  In fact, that by 1994 the income had 
already increased to levels commensurate with those present 
in 1995 draws into question the validity of the assertions by 
the veteran's wife that the income earned in 1995 resulted 
from an unexpected increase earnings. 

It was not until confronted by an inquiry by the VA 
concerning amounts earned in 1994, that the veteran's wife 
submitted information reflecting that the amount earned that 
year was, in fact, substantially higher than that submitted 
as a projection in February 1994.  It is worth noting, 
moreover, that the veteran's wife during the August 1996 
hearing, indicated that she was aware that the amount that 
had been reported to the VA and that had been utilized to 
calculate the veteran's entitlement to pension benefits was 
the amount stated in the February 1994 EVR.  Such awareness, 
again, begs the question of why no effort was made to notify 
the VA of the income actually earned in 1994, until the VA 
sent correspondence seeking confirmation of information 
already in its possession.  

Furthermore, even prior to 1994, the veteran had experience 
with overpayments, including an overpayment that resulted 
from under reporting spousal income.  In September 1993, the 
RO granted in its entirety an indebtedness of $30,053.47 that 
resulted from an overpayment attributable to the unreported 
income of the veteran's wife earned beginning in 1989.  The 
veteran, at that point, had to have been abundantly aware of 
the need for reporting all changes in income to the VA.  
However, he failed to comply with this requirement.  

The actions of the VA reflect no fault on its part in 
creating this debt.  The Board, therefore, weighs the 
veteran's considerable culpability in creating the debt in 
question, as well as the unjust enrichment that the resulting 
overpayment in question entailed, against the hardship that 
would result were the veteran required to repay the amount 
owed.  A May 1998 financial status report suggests a monthly 
net excess of income over payments.  In addition, costs 
listed include a discretionary amount of $25.00 for cable.  
The monthly payments also include car payments, and the 
veteran's assets include two motor vehicles.  

In a June 1998 statement, the veteran indicated that there 
were additional monthly expenses not documented in the 
financial status report which both he and his spouse signed.  
These, according to the veteran, include property taxes and 
other miscellaneous expenditures, including money to buy 
gifts.  

During a June 1999 Board hearing, the veteran's wife 
testified that repayment of the indebtedness at issue would 
result in financial hardship and that VA had attached her IRS 
tax return, which she had planned to use to pay bills.  She 
said that she stopped working in May 1998 and had to borrow 
money from her brother-in-law.  The veteran and his wife 
further testified that their current monthly income was $771, 
although they indicated that the veteran's wife's social 
security benefits were pending.  They did not state their 
current monthly expenses.  They reiterated that repayment of 
the debt in question would result in financial hardship.  
Notably, the veteran's wife during her testimony did not 
explain why it was that the amount of income earned in 1994 
went underreported for so long a period of time.  In closing 
comments made during that hearing, the representative 
suggested that the nature of the wife's employment made it 
difficult to calculate what income would be earned in the 
prior year.  However, that comment fails to address why it 
was that even after it was clear that the amount earned 
exceeded the amount projected the VA was not informed of the 
change in circumstances in a timely fashion.  

Although the Board does not suggest that repayment of the 
amount in question will be easy, the veteran's May and June 
1998 statements contain references to discretionary amounts.  
While subsequent testimony indicates a recent loss of income, 
additional social security benefits are pending.  Further, 
the veteran apparently is paying other creditors.  The VA is 
due at least the same amount of consideration concerning the 
repayment of a just debt.  The evidence suggests that the 
veteran should be able to pay the amount in question.  
Collection of the indebtedness would not result in undue 
financial hardship to the veteran.  Particularly in light of 
the level of fault that gave rise to this debt, and the 
amount that is owed ($1117.20), it would not be inequitable 
to require that the veteran take steps to ensure that it is 
paid.  


ORDER

Waiver of recovery of an overpayment is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

